         Case 4:19-cv-00187 Document 26 Filed on 02/11/20 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

  ALCLAIR WHITE,                                    §     CIVIL ACTION NO.: 4:19-cv-187
           Plaintiff,                               §
                                                    §
  v.                                                §
                                                    §
  CHEVRON PHILLIPS                                  §     JURY DEMAND
  CHEMICAL COMPANY, LP                              §
           Defendant.                               §
                                                    §
                                                    §


                            PLAINTIFF’S MOTION FOR SANCTIONS

   TO THE HONORABLE JUDGE OF SAID COURT:


        COME NOW, Plaintiff Alclair White files this, her Motion for Sanctions. In support of her

Motion for Sanctions, Plaintiff respectfully show the Court as follows:

                                         I.      INTRODUCTION

        This is Plaintiff's first request to “sanction” Defendant and/or its attorney for abuses. Defendant’s

attorney, Dennis Duffy (hereinafter “Mr. Duffy”), has embarked on a campaign of abusive and intolerable

conduct that began with profanity-laced conversation, which escalated to discriminatory slurs, and

culminated into an explicit rhetoric against Plaintiff’s attorney, specifically, Attorney Alfonso Kennard,

Jr. Therefore, Plaintiff seeks an ex parte order: (1) disqualifying Mr. Duffy as Plaintiffs’ counsel, (2)

restraining Mr. Duffy from communicating with or approaching Plaintiff or its attorneys, and (3) awarding

sanctions to Plaintiff.

                              II.     MR. DUFFY’S ABUSIVE CONDUCT

        This case involves a simple employment dispute over Plaintiffs’ employment with Defendant.

Nevertheless, on August 21, 2019, during the course of mediation, with Mr. A. Martin Wickliff, Mr. Duffy

                                                    -1
                                                    -
        Case 4:19-cv-00187 Document 26 Filed on 02/11/20 in TXSD Page 2 of 6



began to make abusive and threatening comments to Plaintiff’s counsel. Mr. Duffy made remarks and

gestures during mediation that were unprofessional and disrespectful to Plaintiff’s counsel. Abusive

language and gestures, including, but not limited to:

           •   Mr. Duffy shaking his behind in front of Plaintiff’s counsel.

           •   Mr. Duffy asking Plaintiff’s counsel “do you want to fuck me.”

           •   Mr. Duffy making inappropriate remarks regarding Plaintiff counsel’s hairstyle. Mr. Duffy

               stated, “Do you want to fuck me? You have a ponytail haircut, I figured you wanted to

               fuck me…”

       None of Mr. Duffy’s conduct was triggered by anything that Plaintiff’s counsel did or said. All of

Plaintiff counsel’s communications with Mr. Duffy were polite and professional. As a result of Mr.

Duffy’s abusive language, Plaintiff’s counsel questions his professionalism and does not want any more

instances in the future. Plaintiff’s counsel is not convinced that Mr. Duffy can restrain himself in future

communications based on his vulgar language. Mr. Duffy’s actions go beyond the pale of anything that

should be tolerated anywhere – let alone in a legal proceeding. Depositions are being scheduled for the

week of March 2, 2020 and Mr. Duffy cannot be permitted to be in physical proximity with Plaintiff’s

witnesses or counsel. Therefore, Plaintiff has no choice but to seek ex parte relief. The worst thing about

this whole unfortunate series of abusive statements to the Plaintiff’s attorneys and this Court, is not just

the thousands of dollars in attorney time and deposition costs that Mr. Duffy has cost the Plaintiff, it is

that Mr. Duffy has proven that he is part of the “minority” of lawyers that the Texas Supreme Court is

referring to when it states that it is “committed to eliminating a practice by a minority of lawyers

of abusive tactics which have surfaced in many parts of our country. We believe such tactics are a

disservice to our citizens, harmful to clients, and demeaning to our profession.




                                                   -2
                                                   -
        Case 4:19-cv-00187 Document 26 Filed on 02/11/20 in TXSD Page 3 of 6



                                            III.    ARGUMENT

       Federal courts have inherent powers to manage their own proceedings and to control the conduct

of those who appear before them. Chambers v. Nasco, Inc., 501 U.S. 32, 43 (1991). By invoking the

inherent power to punish bad faith conduct which abuses the judicial process, a court must exercise

discretion in fashioning an appropriate sanction. District judges have an arsenal of sanctions they can

impose for unethical behavior. These sanctions include monetary sanctions, contempt, and the

disqualification of counsel. In Gas-A-Tron of Ariz. v. Union Oil Co., 534 F.2d 1322 (9th Cir.), this court

recognized that a district court has the primary responsibility for controlling the conduct of the attorneys

who practice before it. 534 F.2d at 1325. The court stated:

               “Whenever an allegation is made that an attorney has violated his moral and ethical
               responsibility, an important question of professional ethics is raised. HN9 It is the duty of
               the district court to examine the charge, since it is that court which is authorized to
               supervise the conduct of the members of its bar. The courts, as well as the bar, have a
               responsibility to maintain public confidence in the legal profession. This means that a court
               may disqualify an attorney for not only acting improperly but also for failing to avoid the
               appearance of impropriety.” Id. At 1324-25.

       In the case at bar, Plaintiff’s attorney has raised a claim of unethical conduct. The district court

abdicated its duty to examine the charge of unethical behavior and impose the necessary sanctions. Mr.

Duffy’s conduct has gone well beyond the “unethical” and “improper” standard. It is shocking, blatantly

discriminatory, and disrespectful. He cannot continue to be an attorney in this case and the Court should

disqualify him. Because of the repeated and egregious nature of Mr. Duffy’s actions we request this Court

to exercise its inherent authority to impose monetary sanctions and/or disqualification of counsel.

Plaintiff has incurred no less than $7,000 in attorneys’ fees in bringing this motion and trying to

coordinate a deposition in this case. Therefore, Plaintiff requests that the Court order Mr. Duffy to pay

this amount to Plaintiff in sanctions.




                                                   -3
                                                   -
         Case 4:19-cv-00187 Document 26 Filed on 02/11/20 in TXSD Page 4 of 6



                                          IV.     CONCLUSION

        Litigation is tough enough when the attorneys are working together. It is tougher when the

attorneys are not working together. Litigation becomes almost impossible when one of the attorneys

decides to make disrespectful and abusive comments towards the other attorney. For years, Federal and

State Courts have recognized the need to “encourage” attorneys to work together. The Texas Supreme

Court went so far that almost twenty years ago it promulgated the Texas Lawyer’s Creed. However,

even the Lawyer’s Creed recognizes that it is up to the Court to punish attorneys that violate the rules in

order to “encourage them to work together, be ethical and professional.” The conduct by Mr. Duffy is a

direct abuse of the judicial process because it undermines attorney’s ability to work together. This court

should not allow Mr. Duffy’s conduct to go unpunished because his conduct goes well beyond the

“unethical” and “improper” standard required by the courts. Mr. Duffy cannot continue to be an attorney

in this case. The Court should disqualify Mr. Duffy and at the very least Mr. Duffy should be ordered

to pay the reasonable and necessary cost in dealing with the unethical conduct by Mr. Duffy.

        WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully request that the Court grant

this Motion in its entirety.




                                                    -4
                                                    -
Case 4:19-cv-00187 Document 26 Filed on 02/11/20 in TXSD Page 5 of 6



                         Respectfully Submitted,


                          Alfonso Kennard, Jr.
                          Texas Bar No. 24036888
                          Southern District Bar No. 713316
                          2603 Augusta Drive, Suite 1450




                          Houston Texas 77057
                          Main: 713.742.0900
                          Fax: 713.742.0951
                          alfonso.kennard@kennardlaw.com
                          Eddie R. Hodges, Jr.
                          Texas Bar No. 24116523
                          Southern District Bar No. 3479748
                          2603 Augusta Drive, Suite 1450
                          Houston, Texas 77057
                          Main: 713.742.0900
                          Fax: 713.742.0951
                          eddie.hodges@kennardlaw.com
                          ATTORNEYS IN CHARGE FOR PLAINTIFF




                                 -5
                                 -
      Case 4:19-cv-00187 Document 26 Filed on 02/11/20 in TXSD Page 6 of 6



                               CERTIFICATE OF SERVICE

I hereby certify that on February 11, 2020, a true and correct copy of Plaintiff’s Motion for
Sanctions was served on Counsel of Record for Defendants via Court’s CM/ECF.

      Counsel for Defendant:

      Dennis P. Duffy
      Texas Bar No. 06168900
      Federal ID No. 1502
      Joseph R. Buller III
      Texas Bar No. 24110784
      Fed. ID No. 3355457
      811 Main Street, Suite 1100
      Houston, Texas 77002
      Phone: (713) 646-1364
      Fax: (713) 751-1717
      dpduffy@bakerlaw.com
      jbuller@bakerlaw.com




                                                 __________________________________
                                                 Alfonso Kennard, Jr.




                                            -6
                                            -
